Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending in the instant application. 
Claims 1-12 are being examined on their merits herein.  
Priority
The instant application is a Continuation of U.S. Patent Application 15/551,507, filed on 16 August 2017, now U.S. Patent 10,993,952, which is a National Stage entry of PCT/IB2016/050788, filed on 15 February 2016, claiming priority from Indian Patent Application Number 3117/CHE/2015, filed on 22 June 2015, and from Indian Patent Application Number 735/CHE/2015, filed on 16 February 2015. Certified copies of the priority documents were submitted in U.S. Application 15/551,507. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 April 2021 is acknowledged and considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over Alam et al. (US 4,879,286 of 7 November 1989, cited in IDS) and Palepu et al. (US 2015/0320775, priority from U.S. Provisional Patent Application 61/991,247, filed on May 9, 2014, cited in IDS). 
Alam (US 4,879,286) teaches stable solutions of cyclophosphamide for parenteral administration prepared by dissolving cyclophosphamide in a solution containing an organic solvent (column 3, lines 4-10). Alam teaches that the presence of water in a carrier vehicle for cyclophosphamide provides a ready means for the degradation through hydrolysis of the cyclophosphamide (column 3, lines 64-67). Alam teaches (column 4, lines 25-48) that, in cyclophosphamide liquid formulations: 
100% organic vehicle shows unexpected increased stability; and
a 80/20 mixture of propylene glycol/polyethylene glycol imparts the most improved stability (formulations 10, 11, Table 1, column 5).
Alam specifically teaches a liquid parenteral formulation of cyclophosphamide (formulation 11, Table 1, column 5), which consists of 100 mg/ml cyclophosphamide (approx. 10% wt., which is within the range in instant claims 2, 3), dissolved in 80% propylene glycol and 20% polyethylene glycol, as the most stable formulation of cyclophosphamide of the invention (Tables 2-5), with a minimum shelf life of 12 months when stored under refrigeration (column 5, lines 43-45).
Alam specifically teaches that the desired stability of cyclophosphamide will also be achieved with the formulations of the invention in combination with ethanol, where ethanol is present at 10-30% based on the total weight of the formulation (column 4, lines 43-48). Thus, Alam clearly teaches a liquid formulation of cyclophosphamide in which cyclophosphamide is dissolved in ethanol, propylene glycol and polyethylene glycol.
Thus, Alam teaches stable liquid parenteral formulations of the very same drug, cyclophosphamide, in the very same solvents, namely ethanol, polyethylene glycol and propylene glycol, as instantly claimed. Formulation 11 taught by Alam, or a combination with ethanol, do not contain water.
Alam does not teach that the ethanol content in the formulation is 40-92%, as in instant claim 1.
Alam does not specifically teach that the mass ratio of polyethylene glycol to propylene glycol in the formulation is between 1 : 1 and 2 : 1, as in instant claim 1.
Alam does not specifically teach that the formulation of cyclophosphamide includes up to 20%, as in instant claim 4, or up to 15% propylene glycol, as in instant claim 5.
Alam does not specifically teach that the formulation of cyclophosphamide includes up to 30%, as in instant claim 6, or up to 25% PEG, as in instant claim 7.
Alam does not teach an antioxidant in the formulation, as in instant claims 9-12.

Palepu (US 2015/0320775) teaches [0033] pharmaceutical formulations prepared by dissolving cyclophosphamide in pharmaceutical solvents. Palepu teaches [0033] that the solubility of cyclophosphamide monohydrate is in excess of 500 mg/ml in each of propylene glycol, polyethylene glycol and ethanol as pharmaceutical solvents. Thus, Palepu clearly teaches propylene glycol, polyethylene glycol, and ethanol as preferred organic solvents in a formulation of cyclophosphamide.
Palepu teaches [0035] that the stability of cyclophosphamide in pure ethanol was significantly better compared to the stability of cyclophosphamide in either PG or PEG400 as sole solvents.
Palepu teaches the stability of cyclophosphamide concentrate 500 mg/ml in ethanol (Table 5), and Palepu also teaches (Table 4) the stability of cyclophosphamide 500 mg/ml in mixed solvents such as ethanol : PEG400 (50:50), or ethanol: propylene glycol (PG) (50:50), or 
PEG400 : PG (50:50 or 90:10).
Palepu specifically teaches [0030] (Table 4, page 4) a stable liquid parenteral formulation of cyclophosphamide comprising: 
cyclophosphamide 500 mg/ml 
ethanol and propylene glycol (50:50) (formulation 9 listed in Table 4), 
wherein the ratio ethanol to propylene glycol is 1 : 1.
Palepu specifically teaches [0030] (Table 4, page 4) a stable liquid parenteral formulation of cyclophosphamide comprising: 
cyclophosphamide 500 mg/ml 
ethanol and polyethylene glycol PEG400 50:50 (formulation 11 listed, which is the last formulation in Table 4), 
wherein the formulation comprises monothioglycerol as antioxidant, as in instant claims 10-12, in an amount (5 mg/ml) less than 3%, as in instant claim 9.
Palepu specifically teaches formulation 11 in Table 1, where cyclophosphamide 100 mg/ml, which is within the range in instant claims 2, 3, is dissolved in 80% propylene glycol and 20% polyethylene glycol.
Thus, Palepu teaches stable liquid parenteral formulations of the very same drug, cyclophosphamide, in the very same solvents, namely ethanol, propylene glycol, and PEG, as instantly claimed. 
Palepu teaches [0036] that it is known that cyclophosphamide hydrolyzes in water to form four major degradation products RC-A, RC-B and RC-D; compounds RC-A, RC-B and RC-D correspond to impurity (a), Impurity (b), and impurity (c), respectively, in instant claim 1.
While Palepu does not specifically teach the stability of the formulations when stored at 40 °C/75%RH for 7 days, Palepu measures the stability of the formulations after 1 month (Table 6), or after 1 week (Table 3).
Palepu teaches that addition of less than 3% antioxidant (citric acid 2 mg/ml, Table 6), as in instant claim 9, wherein the antioxidant is citric acid, as in instant claims 10, 11, to formulations of cyclophosphamide in ethanol improves drug stability (Table 6, [0038]).
Palepu teaches formulations of cyclophosphamide in each of ethanol, PEG or propylene glycol alone; and formulations of cyclophosphamide in mixtures of ethanol+ PEG; ethanol + PG; in PG + PEG (1:1) (Table 4), and in PG + PEG (4/1) (Table 1).
Palepu does not teach formulations of cyclophosphamide in a mixture of ethanol, PEG and propylene glycol, as in the instant claims.
Palepu does not specifically teach that the ethanol content in the formulation is 40-92%, as in the instant claims, and the PEG /PG mass ratio is between 1 /1 and 2/1, as in instant claim 1.
Palepu does teach that PG is present in the formulation at a concentration of up to 15%, as in instant claims 4, 5, and that PEG is present in a concentration up to 25%, as in instant claims 6, 7.
While Palepu teaches diluting the formulations with water (see formulations 1-8 in Table 1, [0028]), Palepu does not teach that the formulations comprise up to 20% water for injection, as in instant claim 8.

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alam and Palepu to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to vary the relative amount of ethanol, propylene glycol and polyethylene glycol in a liquid parenteral formulation of cyclophosphamide, because Alam teaches good stability for formulations in which cyclophosphamide is dissolved in propylene glycol and polyethylene glycol, with additional 10 to 30% ethanol, Palepu teaches very good stability for formulations in which cyclophosphamide is dissolved in ethanol, and Palepu also evaluates the stability for formulations in which cyclophosphamide is dissolved in 50:50 mixtures of ethanol and polyethylene glycol or propylene glycol stabilized with thioglycerol. Thus, a person of ordinary skill in the art would have explored different relative amounts of ethanol, propylene glycol and polyethylene glycol in a liquid parenteral formulation of cyclophosphamide, with the aim of optimizing the stability of the resulting formulation. Such an exploration of different relative amounts of solvents ethanol, propylene glycol and polyethylene glycol, in a formulation of cyclophosphamide, with the aim of optimizing the stability of the formulation /minimizing the level of impurities in the formulation, is well within the skill of the artisan.
The person of ordinary skill in the art would have considered mixed solvent systems ethanol/ propylene glycol/ PEG where ethanol is in excess, because Palepu teaches superior stability for formulations of cyclophosphamide where ethanol is the sole solvent, compared to formulations where propylene glycol or PEG is the sole solvent. Thus, the person of ordinary skill in the art would have explored relative amounts of ethanol to propylene glycol to PEG, where ethanol is the solvent in excess, in a liquid parenteral formulation of cyclophosphamide, with the expectation that excess ethanol imparts superior stability to such formulations.
It is well within the skill of the art to determine the optimum amount within a range through routine experimentation. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)
Thus, claims 1-12 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,993,952 (cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because a composition of claims 1-4 of U.S. Patent No. 10,993,952 anticipates or renders obvious the instant claims.
Claims 1-4 of U.S. Patent No. 10,993,952 are drawn to a stable liquid parenteral formulation of cyclophosphamide comprising the very same ingredients as in the instant claims, namely cyclophosphamide, ethanol,  PEG and propylene glycol, present in amounts that are within the instantly claimed ranges. As such, the instant claims are anticipated or rendered obvious by a composition of claims 1-4 of U.S. Patent No. 10,993,952.

Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627